Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The Information Disclosure Statement submitted by Applicant on June 10th, 2020 has been received and fully considered.

Claims 1-15 are pending.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KU et al. 
(U.S. Patent Application Publication No. 2003/0148578).
Regarding claim 1 of the present application KU et al. discloses in Figures 1-4 “A digital integrated circuit, comprising:
a substrate (not shown) (paragraph [0032];
logic circuitry [20], cache circuitry [22] (claimed first circuit cell areas) of the substrate, wherein each first circuit cell area [20], [22] includes integrated circuitry for performing digital functions (paragraphs [0027], [0032]; and
decoupling capacitor [30] (claimed second filler cell areas) of the substrate located to fill space between first circuit cell areas [20], [22] , wherein each second filler cell area includes solely integrated circuitry for providing a filler capacitor (paragraphs [0027], [0028]) ;
inter-digitated capacitor structure [200] (claimed metallization level) over said substrate, wherein the metallization level includes a further capacitor formed by an interdigitated metal-insulator-metal structure that is electrically coupled to said filler capacitor, said further capacitor aligned over at least one of said second filler cell areas and configured to increase a capacitance of the filler capacitor (paragraphs [0029], [0030]) .

Regarding claim 6 of the present application, KU et al. discloses in Figures 3-4 (paragraphs [0029], [0030]) the inter-digitated capacitor structure [200] (claimed interdigitated metal-insulator-metal structure) comprises:
a first electrode [Vdd plate) having first fingers [104] that are parallel to one another;
a second electrode [GND plate) having second fingers [104] that are parallel to one another and parallel to the first fingers;
wherein the second fingers of the second electrode [GND plate] are interdigitated with the first fingers of the first electrode [Vdd plate]; and
a dielectric layer [103] or [105] (claimed insulator) positioned between the first electrode and the second electrode (paragraphs [0034], [0036]).

Regarding claim 7 of the present application, KU et al. shows in Figure 3 the first fingers and second fingers are provided within a same metallization level (paragraph [0029]).

Regarding claim 8 of the present application, KU et al. shows in Figure 3 the inter-digitated capacitor structure [200] which includes the inter-digitated metal fingers [104] (claimed the first electrode and the second electrode) form a planar structure, parallel to an upper surface of the substrate (paragraphs [0029], [0032]).

Claim 2-5, 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SHIH et al., BLOCK et al., WERNER et al., CHAN et al. and MARZAKI et al. are cited to show devices having decoupling capacitor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827